Case: 11-50030     Document: 00511529671         Page: 1     Date Filed: 07/05/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            July 5, 2011

                                     No. 11-50030                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



PEDRO IVAN RIVERA, also known as Pedro I. Rivera,


                                                  Plaintiff - Appellant

v.

TEXAS STATE BOARD OF MEDICAL EXAMINERS,


                                                  Defendant - Appellee




                       Appeal from the United States District
                       Court for the Western District of Texas
                              USDC No. 1:10-CV-912


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Pedro Ivan Rivera appeals the district court’s order dismissing his case.
For the reasons that follow, we AFFIRM.1

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
       Although Dr. Rivera also argues on appeal that the District Court for the District of
Columbia erred in transferring his case, he did not properly appeal the order of transfer, and
   Case: 11-50030      Document: 00511529671            Page: 2   Date Filed: 07/05/2011



                                      No. 11-50030

                                             I.
       Dr. Rivera was convicted of tax evasion in 1999. As a result, the Texas
Board of Medical Examiners stripped him of his Texas medical license on
March 31, 2000. On October 29, 2010, he brought suit against the Board. As he
explains in his brief, the suit presents:
       a [state] tort claim seeking injunctive relief and damages against
       the Texas State Board of Medical Examiners for revoking [his] . . .
       license without cause and publishing said internationally with the
       express purpose of destroying [his] . . . career.
       The suit was filed in the United States District Court for the District of
Columbia; it was subsequently transferred to the United States District Court
for the Western District of Texas. The Board filed a motion to dismiss, which the
district court granted on the ground that the Board was a state agency immune
from suit under the Eleventh Amendment. Dr. Rivera appeals.
                                             II.
       It is well-established that -- absent waiver -- the Eleventh Amendment
bars us from hearing the specific type of suit at issue here. See Pennhurst State
Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). On appeal, Dr. Rivera
makes various arguments, but his only relevant argument is that the Board is
not an agent of the state of Texas. The Board, however, is clearly a Texas state
agency. Dolenz v. Tex. State Bd. of Med. Exam’rs, 981 S.W.2d 487, 489 (Tex. Ct.
App. 1998). Because Texas has not waived immunity for intentional tort claims
such as defamation and libel, see TEX. CIV. PRAC. & REM. CODE ANN. §101.057(2),
Dr. Rivera’s claim is not cognizable.
                                            III.
       The judgment of the district court is
                                                                             AFFIRMED.



we therefore do not address the merits of that issue.

                                             2